Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-17 are allowed. 

3.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is (USP 5,921,721) to Hintze et al. Hintze et al. discloses a turning insert comprising: a top surface; an opposite bottom surface, wherein a reference plane is located parallel to and between the top surface and the bottom surface (imaginary plane: not shown), and wherein a center axis  extends perpendicular to the reference plane (figures 1 and 16); a side surface connecting the top surface and the bottom surface; and a nose portion (11) comprising having a convex nose cutting edge (with radius R1), a first cutting edge and a second cutting edge (both 12, one on each side of nose cutting edge, figure 1 and col. 5, lines 58-60), wherein the nose cutting edge connects the first and second cutting edges (12), in that wherein as seen in a top view the first and second cutting edges forms form a nose angle (with acute angle thus reads on the claimed subject mattter) relative to each other, and wherein a bisector extends equidistantly from the first and second cutting edges (12) (figure 1), in that wherein as seen in the top view the fourth cutting edge (14) forms an angle of 10-30° relative to the bisector (please note: “30” in figure 4 is 55 degrees and as seen in there figure 4, “30” extends further out that fourth cutting edge 14 but even as such 55 degrees divided by 2 is 27.5 degrees) and in that the nose portion comprises including a third convex cutting edge (13: with radius R2) adjacent to the first cutting edge (figure 1) and a fourth cutting edge (14) 
4.	Suffice it to say, the patent to Hintze et al. does not disclose the wherein a distance from at least a portion of the fourth cutting edge (14) to the reference plane is increasing at increasing as a distance from the nose cutting edge is increasing (in fact Hintze discloses the opposite as shown in figure 16), as claimed in independent claim 1. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Hintze et al. and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12/17/21